255 F.3d 1221 (10th Cir. 2001)
GARY A. THIESSEN,   Plaintiff-Appellant,v.GENERAL ELECTRIC CAPITAL CORPORATION, doing business as GE  Capital, and its representatives; MONTGOMERY WARD CREDIT  SERVICES, INC., formerly known as Monogram Retailer Credit Services, Inc.,  a subsidiary of General Electric Capital Corporation, and its representatives,  Defendants-Appellees,AMERICAN ASSOCIATION OF RETIRED PERSONS; NATIONAL  EMPLOYMENT LAWYERS ASSOCIATION; EQUAL EMPLOYMENT  ADVISORY COUNCIL, Amici Curiae.
No. 98-3208
UNITED STATES COURT OF APPEALSTENTH CIRCUIT
July 3, 2001

1
NOTE: OPINION HAS BEEN WITHDRAWN.  SEE OPINION AT 267 F.3d 1095.